Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  154754                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 154754
                                                                    COA: 324460
                                                                    Wayne CC: 13-009779-FC
  THYRONE DESHAWN EVANS,
           Defendant-Appellant.

  _________________________________________/

         By order of May 10, 2017, the application for leave to appeal the September 27,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Kennedy (Docket No. 154445). On order of the Court, the case having been
  decided on June 29, 2018, ___ Mich ___ (2018), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2018
           a1022
                                                                               Clerk